Exhibit 10.44

 

June 30, 2003

 

BY HAND DELIVERY

 

Mr. Steve Kennedy

c/o Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501

 

Dear Steve:

 

This letter sets forth the substance of the agreement (the “Agreement”) that
Wind River Systems, Inc. (the “Company”) is offering to you in connection with
your separation from the Company and from Wind River Sales Co., Inc.  (“Sales
Co.”).

 

1.                                      RESIGNATION.  You have tendered, and the
Company has accepted, your resignation from employment from the Company and
Sales Co., as described herein. You resigned from your position as the Company’s
Group Vice President of Worldwide Sales and Marketing and President of Sales Co.
as of May 19, 2003. Your employment will continue during the transition period
described below until June 30, 2003, on which date your employment with the
Company, and any subsidiary thereof, will terminate (the “Separation Date”).  In
addition to the job search activities referenced below in Section 3, you will
continue to provide reasonable services to the Company as an employee until the
Separation Date.

 

2.                                      ACCRUED SALARY AND PAID TIME OFF.  On
the Separation Date, the Company will pay you your final check, including all
salary and accrued and unused vacation through the Separation Date, and
commissions totaling $31,218.36 (which amount represents all commission and
bonus amounts owed to you through the Separation Date), subject to standard
payroll deductions and withholdings. You are entitled to these payments
regardless of whether you sign this Agreement. Additionally, we will make the
appropriate adjustments to your W-2 to reflect the gross up covering your
Compass Club Award trip.

 

3.                                      OUTPLACEMENT SERVICES.  The Company has
engaged the services of Spherion to assist you with your search for new
employment  for a period of 12 months, commencing no later than October 1,
2003.  As part of this Agreement, the Company will allow you time to consult
with [Spherion] and to conduct job search activities consistent with your job
responsibilities during the period of your employment preceding the Separation
Date.  You are entitled to, and will be provided, these outplacement services
whether or not you sign a Release of Claims.

 

4.                                      SEVERANCE BENEFITS.  If you choose to
sign the Release of Claims attached hereto as Exhibit A (the “Release”), as part
of this Agreement, you will be eligible for a lump sum severance payment equal
to 52 weeks of your base salary (excluding incentive pay, premium pay, overtime
bonuses and other forms of variable compensation) at the rate in effect during
the last regularly scheduled payroll period immediately preceding your
Separation Date, less standard withholdings and deductions.  This payment will
be subject to standard payroll withholdings and deductions and shall be made
promptly, but in no event more than ten (10) days after the Effective Date of
the Release.  You should not sign the Release until on or after the Separation
Date.

 

--------------------------------------------------------------------------------


 

5.                                      HEALTH INSURANCE.  If you are enrolled
in a Company -sponsored health, dental, vision plan or employee assistance plan
your coverage will continue until your Separation Date.  After that time, you
are eligible to continue identical coverage under such health, dental, vision or
employee assistance plan (or to convert to an individual policy), under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).  You will be
provided a notification of your right to continue such coverage at the time of
termination pursuant to COBRA (“COBRA Continuation Coverage”).  If COBRA
Continuation Coverage is timely elected and you choose to sign the Release, the
Company will pay the COBRA Continuation Coverage premium on your behalf for an
identical health, dental and vision plan for 12 months following the Separation
Date, after which such period ends, you will be responsible for the remaining
payment of premiums required under COBRA for the remainder of the period of
COBRA Continuation Coverage; provided, however, that in the event that you
secure coverage pursuant to subsequent employer’s health, dental, vision or
employee assistance plan, the Company’s obligation to pay such COBRA premiums
shall immediately terminate.  Later, you may be able to convert to an individual
policy through the provider of the Company’s health insurance, if you wish. You
will be provided with a separate notice of your COBRA rights.

 

6.                                      STOCK OPTIONS.  Your stock options will
continue to vest until the Separation Date. You will then have until the close
of market on September 30, 2003 to exercise any option shares that were vested
as of the Separation Date. All other terms, conditions, and limitations
applicable to your options will remain in full force and effect pursuant to the
applicable stock option agreements between you and the Company, the applicable
stock option plan documents, and any other documents applicable to the options. 
The attached Exhibit B specifically outlines the vesting schedule of shares as
of June 30, 2003.

 

7.                                      OTHER COMPENSATION OR BENEFITS.  You
acknowledge that, except as expressly provided in this Agreement, following full
payment by the Company of all amounts owing hereunder, you will not receive any
additional compensation, severance or benefits from the Company.

 

8.                                      EXPENSE REIMBURSEMENT.  You agree that,
within ten (10) days following the Separation Date, you will submit your final
documented expense reimbursement statement reflecting all business expenses you
incurred through the Separation Date, if any, for which you seek reimbursement.
The Company will reimburse you in accordance with its regular business
practices.

 

9.                                      RETURN OF COMPANY PROPERTY.  You agree
that on or before the Separation Date you will return to the Company all Company
documents (and all copies thereof) and other Company property in your possession
or control, including, but not limited to, Company files, correspondence,
memoranda, notes, notebooks, drawings, books and records, plans, forecasts,
reports, proposals, studies, agreements, financial information, personnel
information, sales and marketing information, research and development
information, systems information, specifications, computer-recorded information,
tangible property and equipment (not including the Company-issued PC which you
may keep), credit cards, entry cards, identification badges and keys; and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part)
(“Company Property”); provided, however, that you may continue to possess, prior
to the Separation Date, any such documents or other Company materials necessary
for your performance of services to the Company during the period prior to the
Separation Date.

 

10.                               NO ADMISSIONS.  You understand and agree that
the promises and payments in consideration of this Agreement shall not be
construed to be an admission of any liability or obligation by the Company to
you or to any other person, and that the Company makes no such admission.

 

2

--------------------------------------------------------------------------------


 

11.                               PROPRIETARY INFORMATION OBLIGATIONS.  You
acknowledge your continuing obligation to comply with your Employee Proprietary
Rights Agreement, a copy of which is attached hereto as Exhibit C, at all times
during, and subsequent to the termination of, your employment with the Company.

 

12.                               CONFIDENTIALITY.  The negotiations with
respect to, and provisions of, this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever, provided, however, that: (a) you may disclose this Agreement
in confidence to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements, including without limitation the filing of
the Agreement with the Securities and Exchange Commission; and (d) the parties
may disclose this Agreement insofar as such disclosure may be necessary to
enforce its terms or as otherwise required by law. In particular, and without
limitation, you may not disclose the terms of this Agreement to any current or
former employee, consultant or independent contractor of the Company.

 

13.                               NONDISPARAGEMENT.  Both you and the Company
(by its officers and directors) agree not to disparage the other party, or the
other party’s officers, directors, employees, shareholders and agents, in any
manner likely to be harmful to them or their business, business reputation or
personal reputation; provided that both you and the Company may respond
accurately and fully to any question, inquiry or request for information when
required by legal process, after giving reasonable advance notice to the other
party.

 

14.                               RELEASE.  In exchange for and as a condition
to receiving the severance payments, COBRA premiums and other consideration
under this Agreement to which you would not otherwise be entitled, you agree to
sign, deliver to the Company, and make effective the Release.  You should sign
the Release on or after the Separation Date.

 

15.                               ARBITRATION.  To ensure rapid and economical
resolution of any disputes that arise under this Agreement, you and the Company
agree that any and all disputes or controversies of any nature whatsoever (with
the sole exception of disputes involving enforcement of the Proprietary
Information And Inventions Agreement), arising from or regarding the
interpretation, performance, enforcement or breach of this Agreement (including
Exhibit C) shall be resolved by confidential, final and binding arbitration
(rather than trial by jury or court or resolution in some other forum), by a
single arbitrator, conducted by Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) in San Francisco, California, under the then-existing JAMS
employment arbitration rules and procedures. Nothing in this Agreement shall
prevent either party from seeking to obtain injunctive relief in court to
preserve the status quo or prevent irreparable harm pending the conclusion of
any such arbitration.

 

16.                               MISCELLANEOUS.  This Agreement, including all
exhibits thereto, constitutes the complete, final, and exclusive embodiment of
your entire agreement with the Company, and supersedes all prior and
contemporaneous agreements, promises and representations, with regard to its
subject matters. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein. 
This Agreement may not be modified except in a writing signed by you and a duly
authorized officer of the Company. This Agreement shall be deemed to have been
entered into and shall be construed and enforced in accordance with the laws of
the State of California as applied to contracts made and to be performed
entirely within California. This Agreement shall bind the heirs, personal
representatives, successors, and assigns of both you and the Company, and inure
to the benefit of you and the Company, their heirs, successors, and assigns. 
The failure to enforce any breach of this Agreement shall not be deemed to be a
waiver of any other or subsequent breach. For purposes of

 

3

--------------------------------------------------------------------------------


 

construing this Agreement, any ambiguities shall not be construed against either
party as the drafter. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible. This Agreement may be executed in
counterparts or with facsimile signatures, which shall be deemed equivalent to
originals.

 

4

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and return one
original to me, and sign and return to me the Release on or after June 30, 2003.
I wish you all the best in your future endeavors.

 

Sincerely,

 

WIND RIVER SYSTEMS, INC.

 

 

By:

/s/ John  Brennan

 

 

John Brennan

 

Vice President, Human Resources

 

Exhibit A— Release of Claims

Exhibit B— Personnel Option Status

Exhibit C— Employee Proprietary Rights Agreement

 

 

I UNDERSTAND AND AGREE TO THE
TERMS SET FORTH ABOVE:

 

 

By:

/s/ Steve Kennedy

 

 

Steve Kennedy

 

Dated:

7/8/2003

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE OF CLAIMS

 

In exchange for and as a condition to receiving the severance payments, COBRA
premiums, and other consideration under the separation agreement between Wind
River Systems, Inc. (the “Company”) and me dated June 30, 2003 (the “Separation
Agreement”), I hereby release, acquit and forever discharge the Company, its
parents and subsidiaries, and their respective its officers, directors, agents,
servants, employees, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim or duty for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to and including the
date I sign this Release, including but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment; including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law, statute, or cause of action including, but not
limited to, the federal Civil Rights Act of 1964, as amended; the federal
Americans with Disabilities Act of 1990; the federal Age Discrimination in
Employment Act of 1967, as amended, (“ADEA”); the California Fair Employment and
Housing Act, as amended; tort law; contract law; wrongful discharge;
discrimination; harassment; fraud; defamation; emotional distress; and breach of
the implied covenant of good faith and fair dealing.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled.  I further acknowledge that I
have been advised by this writing, as required by the ADEA, that:  (a) my waiver
and release do not apply to any rights or claims that may arise after I execute
this Agreement; (b) I have the right to consult with an attorney prior to
executing this Agreement; (c) I have twenty-one (21) days from the date I
receive this Agreement to consider this Agreement (although I voluntarily may
choose to execute this Agreement earlier); (d) I have seven (7) days following
the execution of this Agreement to revoke the Agreement; and (e) this Agreement
shall not be effective until the later of (i) the date upon which the revocation
period has expired, which shall be the eighth (8th) day after I execute this
Agreement, and (ii) the date I return this Agreement, fully executed, to the
Company.

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this release, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code, which states: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any unknown or
unsuspected claims I may have against the Company, its affiliates, and the
entities and persons specified above.

 

--------------------------------------------------------------------------------


 

 

/s/ Steve Kennedy

 

Steve Kennedy

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

PERSONNEL OPTION STATUS

 

 

Personnel Option Status

 

Wind River Systems, Inc.

 

 

 

 

 

 

 

 

 

 

ID:  94-2873391

 

 

 

 

 

500 Wind River Way

 

 

 

 

 

Alameda, CA 94501

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AS OF 6/30/2003

 

 

 

 

 

 

 

 

 

 

 

Stephen A. Kennedy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Option
Number

 

Date

 

Plan

 

Type

 

Granted

 

Price

 

Exercised

 

Vested

 

Cancelled

 

Unvested

 

Outstanding

 

Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

014426

 

9/27/2001

 

98EI

 

NQ

 

20,000

 

$

10.25

 

0

 

8,750

 

0

 

11,250

 

20,000

 

8,750

 

016063

 

7/10/2002

 

87EI

 

NQ

 

100,000

 

$

5.00

 

0

 

0

 

0

 

100,000

 

100,000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

120,000

 

 

 

0

 

8,750

 

0

 

111,250

 

120,000

 

8,750

 

 

 

Information Currently on File

 

Tax

 

Rate %

 

Option SDS Broker

 

Registration

 

Alternate Address

 

 

 

 

 

 

 

 

 

 

 

Federal

 

27.000

 

 

 

 

 

 

 

Medicare

 

1.450

 

 

 

 

 

 

 

Social Security

 

6.200

 

 

 

 

 

 

 

none

 

0.000

 

 

 

 

 

 

 

none

 

0.000

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

EMPLOYEE PROPRIETARY RIGHTS AGREEMENT

(FOR US-BASED PERSONNEL ONLY)

 

In consideration of my employment or continued employment by Wind River Systems,
Inc. or its subsidiaries and affiliates (the “Company”), and the compensation
now and hereafter paid to me, I hereby represent and agree as follows:

 

1.               I understand that the Company is engaged in a continuous
program of research, development, production and marketing in connection with
its business and that, as an essential part of my employment with the Company, I
am expected to make new contributions to and/or create inventions of value for
the Company.

 

2.               I will promptly disclose in confidence to the Company all
inventions, improvements, original works of authorship, algorithms, processes,
methods, computer programs, schematics, databases and customer and competitive
information (“Intellectual Property”), whether or not patentable, copyrightable
or protectable as trade secrets, that are or have been made, discovered,
conceived or first reduced to practice by me, either alone or jointly with
others, during the period of my employment, which are related in any way to the
business of the Company, similar to or competitive with the products or research
and development activities of the Company, or sold to the Company’s customers or
potential customers.

 

3.               To the extent not already assigned to the Company by operation
of law, I agree that all Intellectual Property that — (a) is or has been
developed using equipment, supplies or facilities of the Company (except for any
permitted personal use of Company equipment in connection with a home office or
any permitted personal use of mobile Company computing equipment outside of
Company facilities), (b) is or has been developed using trade secrets of the
Company, (c) results or has resulted from work performed by me for the Company
or (d) relates to the business or the actual or anticipated research or
development of the Company — will be the sole and exclusive property of and is
hereby assigned to the Company (including any right to sue and collect damages
for past infringements).  The provisions of this paragraph do not apply to any
invention that may not be assigned to the Company according to Section 2870 of
the California Labor Code, which is set forth in the Appendix to this Agreement.

 

4.               I acknowledge that all original works of authorship which are
or have been made by me (solely or jointly with others) within the scope of my
employment and which are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act (17 U.S.C. Section 101).

 

5.               I agree to assist the Company in every proper way to obtain for
the Company and enforce patents, copyrights and other legal protections for the
Company’s Intellectual Property in any and all countries.  I will execute any
documents that the Company may reasonably request for use in obtaining or
enforcing such patents, copyrights and other legal protections. My obligations
under this paragraph will continue beyond the termination of my employment with
the Company, provided that the Company will compensate me at a reasonable rate
after such termination for time actually spent by me at the Company’s request on
such assistance.

 

6.               To preclude any possible uncertainty, I have set forth on
Exhibit A attached hereto a list of Intellectual Property that I believe I have,
alone or jointly with others, made, discovered, conceived or first reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I believe
to be excluded from the scope of this Agreement.  If disclosure of any such
Intellectual Property on Exhibit A would cause me to violate any prior
confidentiality obligations, I understand that I am not to list such
Intellectual Property in Exhibit A but I am to indicate that all such
Intellectual Property has not been listed for that reason.

 

7.               I understand that my employment by the Company creates a
relationship of confidence and trust with respect to any information of a
confidential or secret nature that may be developed by me or disclosed to me
that relates to the business of the Company or to the business of any customer
or supplier of the Company or other third party (“Confidential Information”). 
Such Confidential Information includes but is not limited

 

--------------------------------------------------------------------------------


 

to, patent applications, works of authorship, inventions, data, know-how,
developments, algorithms, processes, methods, designs, marketing plans, product
plans, business strategies, partnering strategies, financial information,
forecasts, competitive analyses, personnel information and customer (and
potential customer) information.  Confidential Information shall not include any
information that (through no fault of my own) was or has become a matter of
public knowledge, was or is disclosed by the Company to a third party without a
duty of confidentiality on the third party, or becomes publicly disclosed under
operation of law.

 

8.               At all times, both during my employment and after its
termination, I will keep all such Confidential Information in confidence and
trust, and I will not use or disclose any of such Confidential Information
without the written consent of the Company, except as may be necessary to
perform my duties as an employee of the Company.  Upon termination of my
employment with the Company, I will promptly deliver to the Company all
documents and materials of any nature pertaining to my work with the Company and
I will not retain any documents or materials or copies thereof containing any
Confidential Information.

 

9.               I agree that during the period of my employment by the Company
I will not engage in any employment or business activity outside of my
employment with the Company that might conflict with my obligations to the
Company (including my obligations under this Agreement regarding Confidential
Information and relating to Intellectual Property), including any duty of
loyalty to the Company imposed by law.  I agree that I will not engage in any
business activity during the period of my employment outside of my employment
with the Company that involves any competitors of the Company in any of the
fields in which the Company participates.  I agree further that for the period
of my employment with the Company and for one (1) year after the date of
termination of my employment with the Company, I will not (i) solicit (or aid in
the solicitation of) any employee of the Company to leave the employ of the
Company, or (ii) solicit the business of any client or customer of the Company
(other than on behalf of the Company).

 

10.         I represent that my performance of all terms of this Agreement and
my duties as an employee of the Company will not breach any intellectual
property assignment or confidentiality agreement with any former employer or
other party.  I represent that I will not bring with me to the Company or use in
the performance of my duties for the Company any Intellectual Property of a
former employer, or documents or materials of a former employer that are not
generally available to the public.  Not withstanding the forgoing, I agree that
if I incorporate (or cause the incorporation of) Intellectual Property to which
I claim to have an interest into the developments, services or processes of the
Company, such Intellectual Property is hereby licensed to the Company on a
perpetual, royalty-free basis to the full extent of my interest in such
Intellectual Property, including all copyrights and patent rights.

 

11.         This Agreement will be governed by and construed according to the
laws of the State of Delaware.  If any provision of this Agreement is deemed
unenforceable by law, then such provision will be deemed stricken from this
Agreement, unless it can be modified by a court so as to render it enforceable
consistent with the intent of the Agreement, and the remaining provisions will
continue in full force and effect.  I understand that in the event of a breach
or threatened breach of this Agreement by me the Company may suffer irreparable
harm and will therefore be entitled to injunctive relief to enforce this
Agreement.

 

12.         This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes all prior
representations.  No modification of or amendment to this agreement, nor any
waiver of any rights under this Agreement, will be effective unless in writing
and signed by the party to be charged.

 

13.         The provisions of this Agreement shall survive the termination of my
employment and the assignment of this Agreement by the Company to any successor
in interest or other assignee.

 

14.         I understand that this Agreement does not constitute a contract of
employment or obligate the Company to employ me for any stated period of time. 
This Agreement shall be effective as of the first day of my employment by the
Company.

 

2

--------------------------------------------------------------------------------


 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT EXHIBIT A TO THIS AGREEMENT.

 

EMPLOYEE

COMPANY

 

 

 

BY:

/s/ Steve Kenndy

 

BY:

/s/ Jo Chew

 

 

 

 

TITLE:

Vice President

 

TITLE:

HR Assistant

 

 

 

 

DATE:

January 10, 2002

 

DATE:

1/14/2002

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

PRIOR INTELLECTUAL PROPERTY

 

The following is a list of Intellectual Property that may be relevant to the
subject matter of my employment by the Company that have been made, discovered,
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

ý            No Intellectual Property.

 

o            See Below:

 

o            Due to confidentiality agreements with prior employer, I cannot
disclose certain Intellectual Property that would otherwise be included on the
above-described list.

 

o            Additional sheets attached.

 

 

 /s/ Steve Kennedy

 

 

EMPLOYEE SIGNATURE

 

 

 

 Steve Kennedy

 

 

EMPLOYEE — PRINT NAME

 

 

 

 

January 15, 2002

 

 

DATE

 

 

--------------------------------------------------------------------------------


 

APPENDIX

California Labor Code Section 2870

 

(a)                                  Any provision in an employment agreement
which provides that an employee shall assign, or offer to assign, any of his or
her rights in an invention to his or her employer shall not apply to an
invention that the employee developed entirely on his or her own time without
using the employer’s equipment, supplies, facilities, or trade secret
information except for those inventions that either:

 

(1)                                  Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer; or

 

(2)                                  Result from any work performed by the
employee for the employer.

 

(b)                                 To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.

 

--------------------------------------------------------------------------------